DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application claims benefit of application no. 62/893,359 filed 08/29/19 which further claims benefit of application no. 62/846,816 filed 05/13/19.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

	The abstract comprises the phrase, “…are provided,” (see lines 1-2) which cab ne implied and therefore should omitted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hewage et al. (U.S. Publication 2021/0365114) and Padullaparthi et al. (U.S. Publication 2013/0025354).
In reference to claim 1, Hewage et al. disclose a computer-implemented method for updating a classification model of a neural network (see paragraphs 20, 24, 33 and 75 wherein Hewage et al. discloses a computer implemented method for interface with a nervous system of a subject, the method receiving a plurality of neurological signals, processing neural sample data representative of the received signals using a first one or more machine learning techniques trained for generating estimates of neural data representative of the neural activity of a first portion of the nervous system.  Hewage et al. discloses the machine learning processing to take the form of neural networks which generate a machine learning model.), comprising: 
selecting, as a set of landmarks, a limited number of data from a set of historical data used to train a classification model (see paragraphs 75, 234, 392-393, 404 and Figures 1q & 1r wherein Hewage et al. discloses generating a labeled training neural sample dataset from neurological data and/or sensor data for performing training of a machine learning technique, generating a machine learning model.  Hewage et al. discloses recording and storing neurological data in the form of a plurality of sets of neural data samples.  Hewage et al. discloses one example wherein the samples are synchronized with a low dimensional state while another example where they are synchronized with time.  Note, it is clear that the recording and storage techniques of such sample data of Hewage et al. at least inherently creates “historical data.”);
generating new training data from recently collected data (see paragraphs 75, 234, 392-393, 404 and Figures 1q & 1r wherein Hewage et al. discloses generating a labeled training neural sample dataset from neurological data and/or sensor data for performing training of a machine learning technique, generating a machine learning model.  Hewage et al. discloses recording and storing neurological data in the form of a plurality of sets of neural data samples.  Hewage et al. discloses one example wherein the samples are synchronized with a low dimensional state while another example where they are synchronized with time.  Note, it is clear that the process of newly recording and storing neural data samples in Hewage et al. at least inherently produces “new training data” since Hewage et al. explicitly discloses the data for the purpose of training a machine learning model.); and 
updating the classification model with the new training data and the set of landmarks to obtain an updated classification model having a loss function configured to capture similarities in the new training data and remember similarities in the historical data represented by the set of landmarks within a predefined tolerance (see paragraphs 166, 393-395, 441-442, 535-536, 561 and Figures 1r, 2d, 2h, 4h & 5b wherein Hewage et al. discloses a training process for the machine learning techniques using newly received sample datasets to update weights and/or parameters based upon a cost function associated with the machine learning technique.  Hewage et al. discloses the cost function implemented via a variety of functions however ultimately producing an error estimate between an original sample and a newly received sample of neurological data.  Hewage et al. further explicitly discloses the error required to be below a certain threshold which the Examiner interprets equivalent to Applicant’s “predefined tolerance.”  Hewage et al. discloses re-training the machine learning model with the newly received sample data and thus “updating” the model.).
	Although Hewage et al. does disclose generating a labeled training neural sample dataset from neurological data and/or sensor data for performing training of a machine learning technique, Hewage et al. does not explicitly disclose selecting “landmarks” or representative/prominent data for the dataset.  Padullaparthi et al. discloses systems and methods for determining at least one combined forecast value of non-conventional resources (see paragraph 12).  Padullaparthi et al. discloses the invention correlating historical datasets with a current dataset to adaptively obtain a filtered historical dataset (see paragraphs 25 and 40).  Padullaparthi et al. discloses utilizing the filtered dataset in machine learning techniques, more particularly neural networks, to train one or more machine learning models (see paragraphs 37 and 39).  Note, it is clear that the “filtered dataset” of Padullaparthi et al. is equivalent to Applicant’s “landmarks.”  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the filtered dataset techniques of Padullaparthi et al. with the machine learned training and model generation techniques of Hewage et al. in order to provide more accurate and representative data into the neural network (see for example paragraph 46 of Padullaparthi et al.) and predictive processing techniques of the cited prior art thereby yielding more accurate output/results.
	In reference to claims 2, 10 and 16, Hewage at al. and Padullaparthi et al. disclose all of the claim limitations as applied to claims 1, 9 and 15 respectively.  Padullaparthi et al. discloses the invention correlating historical datasets with a current dataset to adaptively obtain a filtered historical dataset (see paragraphs 25 and 40).  Padullaparthi et al. discloses training the one or more machine learning models using the dataset that is made within a certain Euclidean distance from the model (see paragraph 31 and Figure 2).  Padullaparthi et al. discloses performing a re-weighing of data points using the Euclidean distance with points farther gaining more weight and vice versa (see paragraph 39).
In reference to claims 3, 11 and 17, Hewage at al. and Padullaparthi et al. disclose all of the claim limitations as applied to claims 1, 9 and 15 respectively.  Padullaparthi et al. discloses the invention correlating historical datasets with a current dataset to adaptively obtain a filtered historical dataset (see paragraphs 25 and 40).  Padullaparthi et al. discloses training the one or more machine learning models using the dataset that is made within a certain Euclidean distance from the model (see paragraph 31 and Figure 2).  Padullaparthi et al. discloses performing a re-weighing of data points using the Euclidean distance with points farther gaining more weight and vice versa (see paragraph 39).  Padullaparthi et al. discloses this process continuing till all data points in the set of training data points are modeled by one or more model variants (see paragraph 39) of which the Examiner interprets functionally equivalent to Applicant’s “iteratively selecting landmarks.”
In reference to claims 4, 12 and 18, Hewage at al. and Padullaparthi et al. disclose all of the claim limitations as applied to claims 3, 11 and 17 respectively above.  Although Padullaparthi et al. discloses performing a re-weighing of data points using Euclidean distances, neither Hewage et al. nor Padullaparthi et al. explicitly disclose selecting the landmarks using a minimum squared distance to landmarks previously selected.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to utilizing the disclosed techniques of the combination of Hewage et al. and Padullaparthi et al. to implement various mathematical correlations to datapoints/datasets to manipulate the data to “fit” certain criteria satisfying the invention at hand and arrive at the selected landmarks according to minimum squared distance computations.  Applicant has not disclosed that explicitly utilizing a minimum squared distance computation when selecting data points provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the teachings of the combination of Hewage et al. and Padullaparthi et al. because the Examiner deems the exact computation in obtaining representative data points from historical datasets as a matter of engineering design choice as preferred by the inventor and/or to which best suits the application at hand (e.g. to suit the amount of accuracy desired by the inventor/user/designer).  Therefore, it would have been obvious to one of ordinary skill in this art to modify the prior art of Hewage et al. and Padullaparthi et al. to obtain the invention as specified in claims 4, 12 and 18 respectively.
In reference to claims 5-6, 13-14 and 19-20, Hewage at al. and Padullaparthi et al. disclose all of the claim limitations as applied to claims 1, 9 and 15 respectively.  Hewage et al. gives an example of labeling training datasets associated with hear rates based upon hear rate sensor data wherein hear rates are divided into zones or regions using hear rate thresholds (see paragraphs 539-540).  Hewage et al. discloses the regions zones labeled/classified using timestamps/time series (see Figure 4j) or “epochs.”  Hewage et al. discloses training the machine learning model using the heart rate samples associated with such time series data (see paragraph 539).
In reference to claim 7, Hewage at al. and Padullaparthi et al. disclose all of the claim limitations as applied to claim 1 above.  Although Padullaparthi et al. discloses the invention determining at least one combined forecast value of non-conventional energy resources (see at least paragraph 68) neither Hewage et al. nor Padullaparthi et al. disclose the application of their disclosed techniques specifically applied to data of sensors deployed to monitor a powerplant.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to apply the machine learning and data point processing techniques of the combination of Hewage at al. and Padullaparthi et al. in order to process sensor data from a powerplant.  Applicant has not disclosed that explicitly implementing the techniques of the invention to perform powerplant monitoring over other specific monitoring provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the teachings of the combination of Hewage at al. and Padullaparthi et al. because the exact application of the invention, in this situation, is a matter of engineering design choice as preferred by the inventor/design and/or to which best suits the application at hand.  Therefore, it would have been obvious to one of ordinary skill in this art to modify Hewage et al. and Padullaparthi et al to obtain the invention as specified in claim 7.
In reference to claim 8, Hewage at al. and Padullaparthi et al. disclose all of the claim limitations as applied to claim 1 above.  Although both Hewage et al. and Padullaparthi et al. both disclose utilizing computer systems in performing their respective data processing and neural network processing techniques, neither Hewage et al. nor Padullaparthi et al. disclose the application of their disclosed techniques specifically receiving audio data from one or more microphones of a speech recognition system.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to apply the machine learning and data point processing techniques of the combination of Hewage at al. and Padullaparthi et al. in order to process audio data from microphones.  Applicant has not disclosed that explicitly implementing the techniques of the invention to perform audio processing over other specific data-type processing provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the teachings of the combination of Hewage at al. and Padullaparthi et al. because the exact application of the invention, in this situation, is a matter of engineering design choice as preferred by the inventor/design and/or to which best suits the application at hand.  Therefore, it would have been obvious to one of ordinary skill in this art to modify Hewage et al. and Padullaparthi et al to obtain the invention as specified in claim 8.
	In reference to claim 9, claim 9 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied in the rejection of claim 1 above, claim 9 further recites, “A neural network system comprising: a non-transitory computer readable storage medium embodying computer readable instructions; and a processor device configured to implement a classification model based on the computer readable instructions, the processor further configured to update the classification model by implementing: a selection module…and a model updating module…”  Hewage et al. discloses the invention implemented via computer processing using a neural interface framework which (see paragraph 583 and Figure 6a), the computer system comprising one or more processor units connected to a memory which stores program instructions, code or components for implementing the functionality of the invention (see paragraph 584 and Figure 6b).  Hewage et al. discloses the neural interface to specifically comprise a machine learning component that further performs the above mentioned machine learning techniques/training (see paragraph 580 and #614, 614a-r, s, t of Figure 6a) of which the Examiner interprets functionally equivalent to Applicant’s “modules” respectively.  Padullaparthi et al. discloses the invention implemented via a system that includes at least one processor which executes computer-readable instructions stored in a memory (see paragraph 31 and Figure 2).
In reference to claim 15, claim 15 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied in the rejection of claim 1 above, claim 9 further recites, “A non-transitory computer readable storage medium comprising a computer readable program for updating a classification model of a neural network, wherein the computer readable program when executed on a computer causes the computer to perform the method comprising:”  Hewage et al. discloses the invention implemented via computer processing using a neural interface framework which (see paragraph 583 and Figure 6a), the computer system comprising one or more processor units connected to a memory which stores program instructions, code or components for implementing the functionality of the invention (see paragraph 584 and Figure 6b).  Padullaparthi et al. discloses the invention implemented via a system that includes at least one processor which executes computer-readable instructions stored in a memory (see paragraph 31 and Figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
8/5/22